   Case 2:20-cv-05498-JS-ST Document 5 Filed 12/08/20 Page 1 of 1 PageID #: 20
             r
            NEWYORK           Department of
            STATE OF
            OPPORTUNITY.
                              Financial Services
  ANDREW M. CUOMO                        LINDAA. LACEWELL
  Governor                               Superintendent




STATE OF NEW YORK
United States District Court, EASTERN DISTRICT OF NEW YORK

                                                                                           CV-05498-JS-ST
EXCELSIOR INSURANCE COMPANY                                             Plaintiff(s)


                                          against


                                                                       Defendant(s)
Starr Indemnity & Liability Company

RE :Starr Indemnity & Liability Company formerly known as Republic Insurance Company
Attorney for Plaintiff(s) and Defendant(s) please take notice as follows:

Attorney for Plaintiff(s) is hereby advised of acknowledgement of service upon this Department Summons
and Complaint in the above entitled action on November 23, 2020 at Albany, New York. The $ 40.00 fee is
also acknowledged.


Original to Attorney for Plaintiff(s):
     JAFFE & ASHER LLP
     445 HAMILTON AVENUE - SUITE 405
     WHITE PLAINS, New York 11901
Persuant to the requirement of section 1212 of the Insurance Law, Defendant(s) is hereby notified of
service as effected above. A copy of the paper is enclosed.

Duplicate to Defendant:
     Mara Velasco
     Starr Indemnity & Liability Company
     c/o C. T Corporation System 28 Liberty Street
     New York, New York 10005




                                                                 Ellen R Buxbaum
                                                                 Special Deputy Superintendent
Dated Albany, New York, December 01, 2020
645637
